Exhibit 10.3

ATWOOD OCEANICS, INC.

RESTRICTED STOCK AWARD

AMENDED AND RESTATED AGREEMENT

2007 LONG-TERM INCENTIVE PLAN

This is an Amended and Restated Agreement (the “Agreement”) dated the 21st day
of December 2010, between ATWOOD OCEANICS, INC. (the “Company”) and Robert J.
Saltiel (“Restricted Stock Award Recipient”).

Recitals:

The Company has adopted its 2007 Long-Term Incentive Plan (as amended, restated,
or otherwise modified from time to time, the “Plan”) for the awarding to
Participants (as defined in the Plan) shares of Common Stock of the Company as
restricted stock. Pursuant to said Plan, the Compensation Committee of the
Company’s Board of Directors has approved and ratified the execution of this
Agreement between the Company and the Restricted Stock Award Recipient. It is
understood and agreed that neither the award of restricted stock nor the
execution of this Agreement shall create any right of the Recipient to remain in
the employ of the Company, and that the Company retains the right to terminate
such employment at will, for due cause or otherwise. Any term not defined herein
shall have the meaning given in the Plan, and, if applicable, the Employment
Agreement between Restricted Stock Award Recipient and the Company.

On December 15, 2009, the Restricted Stock Award Recipient and the Company
entered into a Restricted Stock Award Agreement (the “Prior Award Agreement”)
whereby the Company awarded 27,871 shares of restricted Common Stock, $1.00 par
value of the Company (“Shares”) to the Restricted Stock Award Recipient (the
“Restricted Stock Award”), subject to performance measures, goals and milestones
relating to the Restricted Stock Award to be established by the Committee by
December 15, 2010 (the “Performance Measures”). The Restricted Stock Award
Recipient and the Company now wish to amend and restate the terms of the Prior
Award Agreement to reflect the Performance Measures as



--------------------------------------------------------------------------------

set forth on Exhibit A attached hereto which have now been determined in good
faith by the Restricted Stock Award Recipient and the Committee. This Agreement
hereby amends and restates the Prior Award Agreement in its entirety.

Agreement:

 

  1. The Company has awarded to the Restricted Stock Award Recipient the
Restricted Stock Award of 27,871 Shares. The Restricted Stock Award has a
restriction and vesting period of four (4) years (the “Restriction Period”) and
is subject to achievement of the performance measures, goals and milestones (the
“Performance Measures”) set forth on Exhibit A attached hereto. During the
Restriction Period, the Restricted Stock Award Recipient may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the Restricted Stock
Award. At the end of the Restriction Period, the restrictions imposed by the
Committee shall lapse with respect to those Shares of the Restricted Stock Award
calculated as vested by the Performance Measures, and such Shares shall vest.
All other Shares included in the Restricted Stock Award shall be forfeited.

 

  2. If the Restricted Stock Award Recipient’s employment with the Company is
terminated without Cause, to the extent permitted under the Plan, the Restricted
Stock Award shall immediately vest; if such immediate vesting is not permitted
by the Plan and applicable law, the Restricted Stock Award Recipient shall be
paid the financial equivalent of the Shares of the Restricted Stock Award as of
the date of termination.

 

  3. The Restricted Stock Award is subject to acceleration of vesting and lapse
of restrictions upon death, disability or Retirement as set forth in
Section 10.2 of the Plan.

 

  4. During the Restriction Period, if any dividends or other distributions are
paid in Shares, the Restricted Stock Award Recipient shall receive such
additional Shares, but all such Shares shall be subject to the same restrictions
as the Shares included in the Restricted Stock Award with respect to which they
were paid.



--------------------------------------------------------------------------------

  5. The employment of the Restricted Stock Award Recipient, as it relates to
the Restriction Period, shall be deemed to continue during any leave of absence
which has been authorized by the Company Group.

 

  6. Any adjustments to the Shares included in the Restricted Stock Award shall
be made pursuant to Article IX of the Plan.

 

  7. Subject to the provisions of the Plan, in the event of a Change of Control,
the Restricted Stock Award shall be immediately vested, fully earned and
exercisable, and the Restriction Period shall terminate immediately.

 

  8. Nothing herein contained shall affect the right of the Restricted Stock
Award Recipient to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance, profit sharing or
other welfare plan or program of the Company Group.

 

  9. The Restricted Stock Award Recipient shall not be entitled to any of the
rights or privileges of a shareholder of the Company in respect of any Shares
included in the Restricted Stock Award until a certificate or certificates
representing such Shares shall have been actually issued and delivered to him.

 

  10. The Restricted Stock Award is subject to, and the Company and Restricted
Stock Award Recipient agree to be bound by, all of the terms and conditions of
the Plan, except that no amendment to the Agreement shall adversely affect the
Restricted Stock Award Recipient’s rights under the Agreement without his
consent. A copy of the Plan in its present form is available for inspection
during business hours by the Restricted Stock Award Recipient at the Company’s
principal office.

 

  11. Upon lapse of the Restriction Period and/or vesting of the Restricted
Stock Award, the Company Group may be required to withhold federal or local tax
with respect to the realization of compensation. Any federal or local tax
withholding requirements with respect to the realization of compensation must be
fully satisfied by the Restricted Stock Award Recipient upon the lapse of the
Restriction Period and/or vesting by delivering to the Company, on behalf of the
Company Group, cash in an amount determined by the Company Group to be
sufficient to satisfy any such withholding requirement.

 

  12. This Agreement has been executed and delivered the day and year first
above written at Houston, Texas, and the interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Texas, without regard to conflicts of laws.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

ATWOOD OCEANICS, INC.

/s/ Luis A. Jimenez

By: Luis A. Jimenez Restricted Stock Award Recipient

/s/ Robert J. Saltiel

Robert J. Saltiel



--------------------------------------------------------------------------------

EXHIBIT A

VESTING OF PERFORMANCE SHARES

December 10, 2010

CONSIDERATIONS

 

  •  

Mr. Saltiel: 50% of Shares To Vest On Achievement of Stock Price Performance
Measure (“SPP”) And 50% To Vest Upon Achievement of Safety Measure

 

  •  

Mr. Mey: 100% of Shares Will Vest Upon Achievement of SPP

 

  •  

4 –Year Cumulative To Be Considered for SPP

 

  •  

SPP Calculation Focused On Stock Price Only And Excluding Cash Dividends

 

  •  

SPP Vs. Performance Peers Measured As Average Closing Price Of 9-Day Trading
Range with Employment Date In The Middle Of The Range, Compared to Average
Closing Price of 9-Day Trading Range with End Date Of 4-Year Performance Period
In The Middle Of The Range

 

  •  

Make Provision For Potential Impact Of Corporate Structure Changes In Peer
Companies, Mergers, Consolidations, Spin-Offs, Bankruptcy, Change In Trading
Jurisdictions, Other Potential Changes In Peer Group

 

  •  

Graded Vesting Based on SPP Ranking Versus Peers At End Of The 4-Year
Performance Period

 

  •  

Safety: Vesting of 50% Of Mr. Saltiel’s Shares Will Be Determined Based On
Achieving TRIR Equal to or Lower than the Comparable IADC TRIR, With Each Year
As Separate Measuring Period For Final Determinations of Vesting

 

  •  

TRIR Metric Is “Atwood At Equal Or Better Than TRIR For Combined Water Regions
Where Atwood Operates”

 

  •  

In the Event Of Change Of Control, The Provisions Of The Agreements Entered Into
With Each Executive And The Provisions Of The 2007 Long Term Incentive Plan
Shall Apply



--------------------------------------------------------------------------------

ROB SALTIEL – 50% SPP

50% OF THE SHARES VEST UPON ACHIEVING STOCK PRICE

PERFORMANCE MEASURE (“SPP”)

 

PERFORMANCE PEERS

  

TICKER

  

4 YR CUMULATIVE SPP

  

RANKING

Atwood Oceanics Inc    ATW    SPPx    X Diamond Offshore    DO    SPPa    a
Transocean    RIG    SPPb    b Pride International    PDE    SPPc    c Noble
Drilling    NE    SPPd    d Ensco PLC    ESV    SPPe    e Rowan Companies    RDC
   SPPf    f Start Date of Performance Period    December 9 – 19 2009    Average
closing price of the 9 trading-day range with employment date in the middle of
the range End Date of Performance Period    December 10 – 19 2013    Average
closing price of the 9 trading-day range with end of the 4-year performance
period in the middle of the range

 

    Stock Price Performance = (Price at End Date - Price At Start Date) / Price
At Start Date Dividend Excluded    

If Atwood is ranked at #1, #2 or #3 of the 7 in the Peer Group = 100% of 50% of
the Shares Will Vest If Atwood is ranked at #4 of the 7 in the Peer Group = 50%
of 50% of the Shares Will Vest If Atwood is ranked at #5 or #6 of the 7 in the
Peer Group = 25% of 50% of the Shares Will Vest

If Atwood is ranked at #7 of the 7 in the Peer Group = 0% of 50% of the Shares
Will Vest

 

    SPP compares the performance results of peer companies’ shares to Atwood’s
over the performance period of 4 years. SPP focuses on share price appreciation
without dividends. The absolute size of the SPP will vary, but the relative
position reflects the market perception of overall performance relative to the
peer group.    



--------------------------------------------------------------------------------

ROB SALTIEL – 50% SAFETY

50% OF THE SHARE VEST UPON ACHIEVING SAFETY (“TRIR”) PERFORMANCE

 

     TRIR Yr 1    TRIR Yr 2    TRIR Yr 3    TRIR Yr 4      IADC    ATW    IADC
   ATW    IADC    ATW    IADC    ATW 50% of the shares granted will vest at the
end of the 4-Year performance period if ATW TRIR is Equal to our Lower than the
comparable IADC TRIR    X1    Y1    X2    Y2    X3    Y3    X4    Y4 Start Date
   10/1/2009    10/1/2010    10/1/2011    10/1/2012 End Date    9/30/2010   
9/30/2011    9/30/2012    9/30/2013 Annual Measurement    Y1 = or < than X1   
Y2 = or < than X2    Y3 = or < than X3    Y4 = or < than X4

 

    Final Vesting Determinations Will Be Made On The Basis Of 25% of 50% Of The
Shares For Each Year In The Performance Period    

 

   

TRIR = (MTO+RWEC+LTI+FTL) multiplied by 200,000 and divided by Total Hours
Worked)

Will utilize TRIR metrics for combined IADC waters where Atwood rigs operate

   

TRIR = Total recordable incident rate

IADC = International Association of Drilling Contractors

Incident Rate = Incidents per 200,000 man-hours worked

MTO = Medical treatment other than first aid

RWTC = Restricted work/transfer activity

LTI = Lost time from work

FTL = Fatality



--------------------------------------------------------------------------------

MARK MEY – 100% SPP

100% OF THE SHARES VEST UPON ACHIEVING STOCK PRICE

PERFORMANCE MEASURE (“SPP”)

 

PERFORMANCE PEERS

  

TICKER

  

4 YR CUMULATIVE SPP

  

RANKING

Atwood Oceanics Inc    ATW    SPPx    X Diamond Offshore    DO    SPPa    a
Transocean    RIG    SPPb    b Pride International    PDE    SPPc    c Noble
Drilling    NE    SPPd    d Ensco PLC    ESV    SPPe    e Rowan Companies    RDC
   SPPf    f Start Date of Performance Period    August 5 - 17 2010    Average
closing price of the 9 trading-day range with employment date in the middle End
Date of Performance Period    August 5 - 14 2014    Average closing price of the
9 trading-day range with end of the 4-year performance period in the middle

 

    Stock Price Performance = (Price at End Date - Price At Start Date) / Price
At Start Date Dividend Excluded    

If Atwood is ranked at #1, #2 or #3 of the 7 in the Peer Group = 100% of the
Shares Will Vest If Atwood is ranked at #4 of the 7 in the Peer Group = 50% of
the Shares Will Vest If Atwood is ranked at #5 or #6 of the 7 in the Peer Group
= 25% of the Shares Will Vest

If Atwood is ranked at #7 of the 7 in the Peer Group = 0% of the Shares Will
Vest

 

    SPP compares the performance results of peer companies’ shares to Atwood’s
over the performance period of 4 years. SPP focuses on share price appreciation
without dividends. The absolute size of the SPP will vary, but the relative
position reflects the market perception of overall performance relative to the
peer group.    



--------------------------------------------------------------------------------

STOCK PRICE BASELINE

ROB SALTIEL

 

Date

   RIG      ATW      PDE      RDC      NE      ESV      DO  

12/09/2009

   $ 80.16       $ 34.29       $ 31.73       $ 23.21       $ 40.29       $ 41.39
      $ 96.03   

12/10/2009

   $ 80.70       $ 34.96       $ 32.14       $ 23.41       $ 40.50       $ 41.77
      $ 96.50   

12/11/2009

   $ 80.27       $ 34.38       $ 31.64       $ 23.18       $ 40.40       $ 41.67
      $ 96.09   

12/14/2009

   $ 81.38       $ 34.92       $ 32.16       $ 23.80       $ 41.01       $ 43.05
      $ 97.14   

12/15/2009

   $ 83.36       $ 35.88       $ 32.13       $ 24.05       $ 41.48       $ 43.32
      $ 98.18   

12/16/2009

   $ 84.17       $ 36.42       $ 32.72       $ 24.21       $ 42.08       $ 42.50
      $ 99.74   

12/17/2009

   $ 82.83       $ 35.67       $ 32.24       $ 23.94       $ 40.99       $ 41.72
      $ 98.50   

12/18/2009

   $ 82.59       $ 35.90       $ 32.50       $ 23.84       $ 41.09       $ 41.82
      $ 98.11   

12/19/2009

   $ 83.69       $ 36.14       $ 32.59       $ 23.92       $ 41.55       $ 42.20
      $ 99.57       $ 82.13       $ 35.40       $ 32.21       $ 23.73       $
41.04       $ 42.16       $ 97.76   

MARK MEY

 

Date

   RIG      ATW      PDE      RDC      NE      ESV      DO  

8/05/2010

   $ 57.93       $ 28.14       $ 25.88       $ 27.20       $ 34.52       $ 45.03
      $ 67.49   

8/06/2010

   $ 57.11       $ 27.80       $ 25.94       $ 27.08       $ 34.43       $ 45.12
      $ 66.43   

8/09/2010

   $ 56.82       $ 27.66       $ 25.49       $ 27.15       $ 33.92       $ 45.41
      $ 65.65   

8/10/2010

   $ 56.46       $ 27.20       $ 25.25       $ 26.96       $ 33.75       $ 45.59
      $ 64.83   

8/11/2010

   $ 54.16       $ 25.71       $ 24.00       $ 25.74       $ 32.66       $ 43.74
      $ 62.26   

8/12/2010

   $ 53.89       $ 25.15       $ 23.54       $ 25.53       $ 32.55       $ 43.49
      $ 61.02   

8/13/2010

   $ 54.15       $ 25.08       $ 23.44       $ 25.76       $ 32.60       $ 43.71
      $ 60.51   

8/16/2010

   $ 53.71       $ 25.16       $ 23.97       $ 26.59       $ 32.55       $ 43.80
      $ 61.37   

8/17/2010

   $ 54.53       $ 25.80       $ 24.25       $ 26.49       $ 33.31       $ 44.22
      $ 62.19       $ 55.42       $ 26.41       $ 24.64       $ 26.50       $
33.37       $ 44.46       $ 63.53   